Citation Nr: 1108484	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to herbicide and asbestos exposure.

2.  Entitlement to service connection for asbestosis, claimed as due to asbestos exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Celeste, Jr., Attorney at Law 


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which inter alia denied entitlement to a TDIU and service connection for COPD and asbestosis.  The Veteran disagreed with such denials and subsequently perfected an appeal.   

The Board notes that the Veteran requested a hearing before a member of the Board sitting at the RO (Travel Board) and was notified that a hearing would be scheduled.  See October 2009 Board Hearing Notification Letter; see also September 2009 "Appeal to the Board of Veterans Appeals,' VA Form 9.  The Veteran through his representative subsequently withdrew his hearing request.  See October 2009 Memorandum from the Veteran's Representative.  As such, the Board finds that the Veteran's hearing request is withdrawn. 

The issues of entitlement to service connection for asbestosis, claimed as due to asbestos exposure and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's service treatment records (STRs) contain no complaints, treatment, and diagnoses of COPD, or any other respiratory disability; there is no evidence of continuity of respiratory problems after the Veteran's discharge from service; and there is no objective evidence relating COPD to his active service or any incident therein, to include herbicide or asbestos exposure.         



CONCLUSION OF LAW

COPD was not incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309  (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by March 2007 and March 2008 letters.  These letters fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his service connection claim; and of the Veteran's and VA's respective duties for obtaining evidence.  In an attachment to the March 2007 and March 2008 notice letters, the RO also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, if the VA determines that VA medical examinations or opinions are necessary to decide a claim, the VA must provide such examination or opinion.  38 C.F.R. § 3.159(c)(4).  A VA medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains STRs, VA treatment records, private treatment records, Social Security Administration (SSA) records, and statements submitted by or on behalf of the Veteran.  Further, the Veteran was afforded a VA examination and addendum with opinion regarding the extent and etiology of his COPD disability.  See November 2007 VA Examination Report and March 2008 Addendum.  The Veteran has not argued that the VA medical examination and opinion are inadequate, and review of such examination report and opinion reveals no inadequacies or inconsistencies.  Further, the Board finds that the March 2008 VA opinion is adequate to decide the claim on the merits as the examiner relied on review of all evidence of record including the Veteran's statements and contentions, STRs, and post-service medical records.   As noted, the Veteran requested a hearing before a member of the Board sitting at the RO (Travel Board) and was notified that a hearing would be scheduled.  See October 2009 Board Hearing Notification Letter; see also September 2009 "Appeal to the Board of Veterans Appeals,' VA Form 9.  The Veteran through his representative subsequently withdrew his hearing request.  See October 2009 Memorandum from the Veteran's Representative.  As such, the Board finds that the Veteran's hearing request is withdrawn.  Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of the Service Connection Claim for COPD 

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition to general service connection claims, in service connection claims involving herbicide agent exposure as a result of service in Vietnam, any of the eleven diseases listed in 38 C.F.R. § 3.309(e) may be presumed to have been incurred in-service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) (where the Court held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to the presumption of herbicide exposure and service connection constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).     

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran seeks service connection for COPD, which he maintains was a result of in-service asbestos exposure, and in the alternative, maintains was a result of herbicide exposure.  See November 2008 Memorandum from the Veteran's Representative.  The Veteran's DD-214 indicates that his military occupational specialty was a builder (BUR).  

There are no specific statutes or regulations pertaining to service connection claims involving asbestos exposure.  However, the U.S. Court of Appeals for Veterans Claims has indicated that claims involving asbestos exposure should be analyzed under the appropriate administrative guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA has set forth several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 (Dec. 13, 2005); Ch.1, Section H, Topic 29 (Sept. 29, 2006) (Manual). 

The Manual provides that adjudication of a service connection claim for a disability resulting from asbestos exposure should include determinations as to whether: (1) service records demonstrate that the Veteran was exposed to asbestos during service; (2) development has been completed sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between asbestos exposure and the claimed disease in light of latency and exposure factors.  M21-1 MR), Part IV, Subpart ii, Ch.2, Section C, Topic 9, Subsection (h); see also Ashford v. Brown, 10 Vet. App. 120, 124 (1997).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); see also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility: the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competent lay evidence is evidence provided by an individual who has personal knowledge, derived from his or her own senses, of facts or circumstances, which conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).  Credible testimony is that which is plausible or capable of being believed.  Caluza, 7 Vet. App. at 511.  Factors to be considered in determining credibility include internal consistency, facial plausibility, consistency with other evidence submitted on behalf of the claim, existence of interest or bias, and demeanor of the witness.  Id.; see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Competent lay evidence may be sufficient in and of itself to support a claim; however, the Board, as fact finder, retains the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Initially,  the Board notes that there is a current disability, diagnosed as COPD (see November 2007 VA Examination Report and March 2008 Addendum), meeting the threshold requirement for a service connection claim.  However, although the Veteran has a chronic disability of COPD, the preponderance of the evidence is against the service connection claim for COPD.  In this regard, the Veteran's STRs are negative for complaints, treatment, and diagnoses of COPD, or any other respiratory disability.  

Further, although the Veteran's statements of in-service exposure to asbestos are consistent and credible with his service as a builder, there is no evidence of a nexus between the Veteran's COPD disability and his service.  In this regard, in a March 2008 Addendum to the November 2007 VA Examination Report, upon physical examination and review of the claims folder including noting the Veteran's history, the examiner opined that "COPD is not likely due to asbestos" exposure, and "is more likely due to long history of cigarette smoking, which on chest CT showed severe panacinar and paraseptal emphysema, changes that "do not describe effects of asbestos exposure."  The examiner noted that the Veteran had a history of smoking from ages 16 to 50 smoking 68 to 102 packs a year.   The Veteran's long history of  cigarette smoke exposure post-service, along with the first evidence of any claimed COPD disability being many years later (the first indication of any respiratory disability, to include COPD, is a July 2002 Private Treatment Letter from Dr. R.M. Kass, which contains notation of a history of asthma and bronchitis, dated approximately thirty-three years post-service), constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting evidence to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

The Board also finds that there is no evidence of continuity of symptomatology, specifically respiratory problems, after the Veteran's discharge from service to warrant service connection under such theory.  See 38 C.F.R. § 3.303(b).  In this regard, as noted, the first indication of any respiratory disability, to include COPD, is a July 2002 Private Treatment Letter from Dr. R.M. Kass, which contains notation of a history of asthma and bronchitis, dated approximately thirty-three years post-service.  Absent a nexus between the COPD disability and service, to include exposure to herbicide agents, or asbestos exposure, or continuity of symptomatology related to service, there is no basis to grant service connection.  As such, the Veteran's service connection claims for COPD based on direct entitlement must fail.

With regard to the Veteran's service connection claim based on presumptive entitlement (herbicide exposure), COPD is not one of the eleven diseases listed; thus, 38 C.F.R. § 3.309(e) does not apply in this case, and the Veteran's claim for presumptive service connection based on exposure to herbicide agents in Vietnam cannot be granted.  Moreover, the evidence of record fails to show that the Veteran served in the landborders of the Republic of Vietnam during the specified period.  Thus, he is not presumed to have been exposed to herbicides.  See 38 C.F.R. §§ 3.307, 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525).  

Based on the foregoing, the Board concludes that COPD was not incurred in or aggravated by service.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is 

inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for COPD, claimed as due to herbicide and asbestos exposure, is denied.


REMAND

The Veteran also seeks service connection for asbestosis, which he maintains is related to in-service asbestosis exposure.  As noted, the Veteran's statements of in-service exposure to asbestos are consistent and credible with his service as a builder.  The Veteran also seeks entitlement to a TDIU.  Although the Board regrets the delay, further development is necessary prior to analyzing the claims on the merits.  

As noted, service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Court has held that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other hand, the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  The Board should evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Review of the evidence of record reveals that the Veteran underwent a VA examination regarding the etiology of his asbestosis disability in November 2007.  See November 2007 VA Examination Report.  An addendum with a nexus opinion was also obtained in March 2008.  See March 2008 Addendum to the November 2007 VA Examination Report.  Although the examiner provided opinions regarding the etiology of the Veteran's respiratory/lung disease disabilities, the Board finds that such opinions are unclear.  In this regard, the examiner indicates that "PFT [pulmonary function test] also showed 'severely decreased diffusion,' and this part of the PFT at least as likely as not is due to the effects of asbestoses." The examiner further noted that "the chest x-ray did not describe any pleural thickening which is usually described in asbestoses, but occasionally in asbestoses, the chest film can show minimal changes."   See March 2008 Addendum to the November 2007 VA Examination Report.  It is unclear whether the Veteran has a asbestosis disability and whether the "severely decreased diffusion" is a respiratory disability or a manifestation/symptom of any respiratory disability.   Further, if the Veteran does have an asbestosis disability, the examiner should provide an opinion regarding whether the Veteran's asbestosis is related to his service, to include in-service asbestos exposure.          

Based, on the above discussion, an addendum to the November 2007 VA Examination Report and March 2008 Addendum or a new opinion regarding the relationship between the Veteran's asbestosis disability should be provided based on review of all evidence of record.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

In addition, the Veteran's remaining claim, that of entitlement to a TDIU, is found to be inextricably intertwined with the issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Thus, action on the TDIU claim is deferred pending resolution of the service connection claim for asbestosis, claimed as due to asbestos exposure.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned the same VA examiner who conducted the November 2007 VA examination and March 2008 addendum at West Palm Beach VAMC for clarification of his opinion as to whether the Veteran's current respiratory disabilities, to include asbestosis and "severely decreased diffusion," are related to service, to include in-service asbestos exposure.  

Specifically, the examiner should indicate if the Veteran has an asbestosis disability and if the "severely decreased diffusion" is a respiratory disability or a manifestation/symptom of any respiratory disability, to include asbestosis.  A complete rationale should be provided for any opinion.  The November 2007/March 2008 examiner should also reconcile his opinion with the September 18, 2008 Private Treatment Letter from Martin Memorial Hospital (noting a 02/19/08 PET Scan revealing hazy ground glass opacity in the right lung base and a 10/12/07 PET Scan revealing mild irritative uptake identified within the lung parenchyma which is more on the lines of asbestosis and scarring in the lungs) and the February 25 2009 Thorax CT Report from West Palm Beach VAMC (noting stable diffuse emphysema with biapical pleural parenchymal scarring, ground-glass opacity, and right pleural parenchymal lung nodule).  

If the November 2007/March 2008 VA examiner is not available, the Veteran should be provided a new VA examination regarding his asbestosis disability.  The examiner should verify if the Veteran has asbestosis or any other respiratory disability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disability, to include asbestosis and "severely decreased diffusion" if a manifestation or symptom of any respiratory disability, is related to the Veteran's service, specifically his credible statements of in-service asbestos exposure.  

A complete rationale should be provided for any opinion.  The claims folder should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with examination and the report should state that such review has been accomplished.

The examiner should reconcile any opinion with the Veteran's STRs and post-service treatment records, to include the September 18, 2008 Private Treatment Letter from Martin Memorial Hospital (noting a 02/19/08 PET Scan revealing hazy ground glass opacity in the right lung base and a 10/12/07 PET Scan revealing mild irritative uptake identified within the lung parenchyma which is more on the lines of asbestosis and scarring in the lungs) and the February 25 2009 Thorax CT Report from West Palm Beach VAMC (noting stable diffuse emphysema with biapical pleural parenchymal scarring, ground-glass opacity, and right pleural parenchymal lung nodule).  
A complete rationale should be provided for any opinion.

2.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claim for asbestosis and TDIU claim, taking into account any newly obtained evidence.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues 
remaining on appeal, and afforded a reasonable period of time within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


